DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 10 are amended. Claims 13-14 are cancelled. Claims 16-20 are withdrawn from consideration. Claims 1-12 & 15 are currently pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over Suyama (US 2012/0100433 A1) in view of Xu (“Li3PO4-added garnet-type Li6.5La3Zr1.5Ta0.5O12 for Li-dendrite suppression”) and Tetsuya (WO 2018/139373 A1).
Regarding claims 1-6, Suyama teaches a lithium battery comprising:			a solid electrolyte comprising lithium lanthanum zirconium oxide (LLZO) particles having spherical cores having a diameter of 0.01 µm to 100 µm, which overlaps with the presently claimed range, as a main component and lithium phosphate particles provided between and in contact with the spherical cores as a second component, wherein the solid electrolyte is embedded in pores of a polymeric matrix (i.e polymer substrate such as PAN, polyimide or polyolefins (of which polyethylene and polypropylene are well-known battery separator substrate materials)) or disposed as a coating on the polymer substrate to form a solid-state composite electrolyte separator (Fig. 1; [0029]-[0038] & [0052]-[0058]).						Suyama is silent as to the lithium battery comprising a positive electrode comprising a positive lithium-based electroactive material and one or more polymeric binder materials and a negative electrode comprising a negative electroactive material.						Xu teaches a solid electrolyte comprising a LLZO particle with an interfacial coating comprising Li3PO4 provided near the grain boundaries of the LLZO particle (3. Results and discussion).												It would have been obvious to one of ordinary skill in the art to provide the Li3PO4 particles as an interfacial coating on the LLZO particles of Suyama because the interfacial Li3PO4 coating reduces the interfacial resistance and provides interface stability by the in situ reaction of lithium with Li3PO4 to form a self-limiting and ion-conducting intermediate phase Li3P as taught by Xu (4. Conclusion).								Moreover, one of ordinary skill in the art readily understands that a positive electrode comprising a positive lithium-based electroactive material and one or more polymeric binder materials and a negative electrode comprising a negative electroactive material are well-known components of lithium batteries as described by Tetsuya (Fig. 6a; Pages 7-9). 
Regarding claim 7, Suyama as modified by Xu and Tetsuya teaches the electrochemical cell of claim 1. Tetsuya further teaches a solid electrolyte comprising a LLZO core with a Li3PO4 coating being incorporated into a positive or a negative electrode of a battery (Fig. 6b & bridging paragraphs on pages 9-10).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to incorporate the solid electrolyte of Suyama as modified by Xu in the positive or negative electrode of Suyama’s battery because the coating layer can suppress a reaction between the electrode active material and the core while increasing the ionic conductivity of the electrode (Bridging paragraphs on pages 9-10).
Regarding claim 8, Suyama as modified by Xu and Tetsuya teaches the electrochemical cell of claim 1. Suyama further teaches the LLZO having a garnet crystal structure ([0031]-[0034]).
Regarding claim 9, Suyama as modified by Xu and Tetsuya teaches the electrochemical cell of claim 1. Suyama further teaches the LLZO being Li7La3Zr2O12 ([0034]).

Claims 10-12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2020/0112050 A1) in view of Xu (“Li3PO4-added garnet-type Li6.5La3Zr1.5Ta0.5O12 for Li-dendrite suppression”).
Regarding claims 10-12 & 15, Hu teaches an LLZO nanowire having a length of 1 micron to 20 meters and a diameter that is 1 nm to 10 microns ([0091]) which both overlap with the presently claimed ranges. When the diameter of the LLZO nanowire is limited to a range of 600 nm to 10 microns (i.e within the range taught by Hu), based on a length to dimension ratio of 10 ([0091]), the corresponding length of the LLZO nanowire can range from 6 microns to 60 microns. Hu further teaches that the LLZO having a garnet crystal structure and being incorporated into a separator or solid-state electrolyte of an electrochemical cell ([0086] & [0145]) but is silent as to a layer comprising Li3PO4 being directly coated on at least a portion of the core (claim 10) or substantially all of a surface of the core (claim 11).				Xu teaches a solid electrolyte comprising a LLZO particle with an interfacial coating comprising Li3PO4 provided near the grain boundaries of the LLZO particle (3. Results and discussion).												It would have been obvious to one of ordinary skill in the art to provide the Li3PO4 particles as an interfacial coating on the LLZO particles of Hu because the interfacial Li3PO4 coating reduces the interfacial resistance and provides interface stability by the in situ reaction of lithium with Li3PO4 to form a self-limiting and ion-conducting intermediate phase Li3P as taught by Xu (4. Conclusion). While Xu does not explicitly teach forming the Li3PO4 on substantially all of the surface of the core, one of ordinary skill in the art would have found it obvious to employ such a structure from the viewpoint of suppressing reaction between the garnet and moist air and reducing the surface Li-ion insulating Li2CO3- -layer while minimizing interfacial resistance across the entire surface of the core as taught by Xu (3. Results and discussion).

Response to Arguments
Applicant’s arguments with respect to claims 1 & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claims 1 & 10 has prompted new grounds of rejection as presented above. As instantly claimed, claims 1-9 are found to be obvious over the combined teachings of Suyama, Xu and Tetsuya with claims 10-12 & 15 being found obvious over the combined teachings of Hu and Xu.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727